Opinion issued June 7, 2007








In The
Court of Appeals
For The
First District of Texas



NO. 01-06-01129-CV



SONIC AUTOMOTIVE, INC. and SONIC AUTOMOTIVE OF TEXAS, L.P.,
Appellants

V.

BRAD STAPP, Appellee



On Appeal from the 269th District Court
Harris County, Texas
Trial Court Cause No. 2006-70998



MEMORANDUM OPINION
	The parties have filed an agreed motion to dismiss this appeal.  No opinion has
issued.  Accordingly, the motion is granted, and the appeal is dismissed.  Tex. R.
App. P. 42.1(a)(2).
	All other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Justices Taft, Jennings, and Alcala.